DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Response to Amendment
This Office Action is in response to an amendment filed on 1/21/2021. As directed by the amendment, claims 6, 8-14, 18-23, and 31-32 were canceled, claims 1, 15, 24, and 28 were amended, and claim 34 were added. Thus, claims 1-5, 7, 15-17, 24-30 and 33-34 are pending for this application. 

Claim Objections
 Claim 24 is objected to because “the connecting arm” in line 16 should be changed to     --the connecting rod-- in order to correct the typographical error.
Appropriate correction is required.

 
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baum (US 4,989,590) in view of Hara (JP H1094747a), Wallays (US 5,933,918) and Olsson (DE 1059879).
Regarding claim 1, Baum discloses (Fig. 1-3) an oral irrigator comprising 
a removable reservoir (cover 32) having a plurality of reservoir walls (walls of cover 32 shown in Fig. 2) defining a reservoir cavity (Col. 3 lines 33-35);
a base unit (housing 20) housing a motor (motor 54) and a pump (pump 50); and 
a handle (comprising handpiece 76 and tip 75) for directing fluid flow from the pump removably connected to the base unit and fluidly coupled to the pump by a hose. 
Baum discloses the handle comprises a housing (handpiece section 76) having a first and second end (first end coupled to tip 75, second end coupled to hose) and discloses a tip coupled to the first end of the housing (tip 75), but does not disclose that the housing defines a slot formed in an outer wall of the housing and bounded by two opposing walls spaced apart from each other and a transverse wall at a terminal interior end of the opposing walls such that the outer wall of the housing is open to the slot at lateral sides of the two opposing walls and at a base end of the opposing walls opposite the transverse wall.

    PNG
    media_image1.png
    767
    888
    media_image1.png
    Greyscale
However, Hara teaches (Fig. 1-4) a handle (brush) further comprising a housing (handle section 2) defining a slot (notch 3) formed in an outer wall of the housing and bounded by two opposing walls (see parallel opposing walls of the notch in Annotated Fig. 2 below) spaced apart from each other and a transverse wall (curved wall connecting the opposing walls, see Annotated Fig. 2 below) at a terminal interior end of the opposing walls such that the outer wall of the housing is open to the slot at lateral sides of the two opposing walls and at a base end of the opposing walls opposite the transverse wall.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Baum to include a slot formed in an outer wall of the housing and bounded by two opposing walls spaced apart from each other and a transverse wall at a terminal interior end of the opposing walls such that the outer wall of the housing is open to the slot at lateral sides of the two opposing walls and at a 
	Hara discloses a slot, but does not disclose the slot is positioned adjacent to a center of mass of the handle, the slot is configured to receive a portion of a wall of the plurality of reservoir walls, and that in a connected position, the handle is coupled to the wall of the plurality of reservoir walls such that the tip and a first portion of the housing extend upwards above a top end of the wall and are angled towards the reservoir cavity and a second portion of the housing extends below the top end of the wall and is spaced apart from the wall to allow a user to grasp the second portion. However, Wallays teaches (Fig. 1-3) a slot (slot 36) positioned adjacent to a center of mass of the handle (“center of gravity”, Col. 3 lines 37-40), and Olsson teaches (Fig. 2) a slot (groove) configured to receive a portion of a wall of the plurality of reservoir walls (wall of container 7) and that in a connected position, the handle is coupled to the wall of the plurality of reservoir walls such that the tip (bristle portion) and a first portion of the housing (portion of housing coupled to bristles adjacent to the slot 4) extend upwards above a top end of the wall and are angled towards the reservoir cavity and a second portion of the housing (handle 3) extends below the top end of the wall and is spaced apart from the wall to allow a user to grasp the second portion (though not illustrated in the figures (a different embodiment of a groove is shown in Fig. 3), one of ordinary skill in the art would recognize that the positioning and angling of the groove 4 of the brush as shown in Fig. 2 would provide for this angled arrangement as claimed).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slot of Hara to be positioned adjacent 
Regarding claims 2 and 4, Hara discloses the two opposing walls are planar (slot 3 includes a pad 4 having planar shape, see Fig. 1 Hara).
Regarding claim 3, Hara discloses the two opposing walls are parallel (see parallel relationship between walls in Annotated Fig. 2 above).
 Regarding claim 5, combined Baum/Hara reference discloses wherein the handle extends from a first end to a second end in a generally elongate form along a longitudinal axis (Fig. 2 of Baum shows handle 76 extends from a first end (end of handle in contact with base 20) and second end (end of tip 75) along a longitudinal axis (vertical axis)) and the opposing walls defining the slot extend at an angle with respect to the longitudinal axis (slot 3 of Hara angled with respect to longitudinal axis of handle 2 of Hara).
Regarding claim 7, the combined Baum/Hara discloses wherein a fluid tip (fluid tip 75 of Baum) attaches to the handle (handle 76 of Baum), and Wallays appears to disclose the slot is positioned such that a length of the slot is centered between a length of the handle from a base end to a top (see position of center of slot 36 with respect to length of handle in Fig. 3). However, in the case that the slot is not viewed as to be positioned such that a length of the slot is centered between a length of the handle from a base end to a top, absent a critical teaching or unexpected result, the feature of positioning the slot such that a length of the slot is centered between a length of the handle from a base end to a top end where a fluid tip is considered .

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Baum (US 4,989,590) in view of Chen (US 2014/0116261).  
Regarding claim 15, Baum discloses (Fig. 1-3) an oral irrigator comprising 
a removable reservoir (cover 32) defining a reservoir cavity (Col. 3 lines 33-35);
base unit (housing 20) housing a motor (motor 54) and a pump (pump 50); the base unit comprising: 
a bottom surface (bottom surface of housing 20 facing ground); 
a top surface positioned opposite of the bottom surface (surface of housing 20 in contact with reservoir 32 shown in Fig. 2); 
a front wall (wall of housing 20 having the irrigator 76 and irrigator heads 75 disposed thereon); 
a back wall (wall of housing 20 disposed opposite front wall of Baum); and 
		a power assembly in selective communication with the motor (Baum discloses a switch assembly that allows user to selectively switch power to motor, see Col. 4 lines 34-43); wherein
wherein in a first configuration the reservoir is coupled to a top surface of the base unit, the reservoir cavity is fluidly coupled to the pump and the power assembly is electrically 
in a second configuration, the base unit is fluidly decoupled from the reservoir cavity and the base unit is positioned within the reservoir cavity (configuration shown in Fig. 1 and Col. 3 lines 59-62).
Baum does not disclose a cavity defined by a portion of the bottom surface and a portion of the back wall; that in the second configuration, the power assembly is mechanically and electrically disconnected from the motor and received within a cavity in the base unit.
However, Chen teaches (Fig. 1 and 6) a base unit (11) including a cavity (cavity 190) defined by a portion of the bottom surface and a portion of the back wall (wall having door 160), and a power assembly (power cord 130), and discloses a configuration in which the power assembly (130) is mechanically and electrically disconnected from the base unit and received within the cavity of the base unit (power cable 130 is detached and stored within cavity 190, see paragraph [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base unit of Baum to include a cavity for housing the power assembly when the power assembly is mechanically and electrically disconnected from the motor, as taught by Chen, for the purpose of storing the power assembly when not in use which improves convenience and portability and reduces likelihood of losing the power assembly (paragraph [0042] of Chen).
Regarding claim 16, Chen discloses that in the first configuration, the power assembly is removed from the cavity in the base unit (paragraph [0021] of Chen).
  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Baum (US 4,989,590) in view of Chen (US 2014/0116261), and further in view of Gogel (US 2007/0077810).
Regarding claim 17, Chen discloses the base unit stores the power assembly in a compartment (190) having a hinged door (160), but does not disclose the base unit further comprises a base magnetic material; the power assembly comprises a retaining magnetic material; and the base magnetic material and the retaining magnetic material are aligned opposite to each other when the oral irrigator is in the second configuration and attract each other to thereby secure the power assembly within the base unit.
However, Gogel teaches (Fig. 1-2) a base unit (canister assembly 16) including a base magnetic material (second magnet 62) and the power assembly (power cord 32) comprises a retaining magnet material (first magnet 60), and the base magnetic material (62) and the retaining magnetic material (62) are aligned opposite to each other attract each other to thereby secure the power assembly within the base unit (secured within cavity 50, see paragraph [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base unit and power assembly of Chen to include a base magnetic material; the power assembly comprises a retaining magnetic material; and the base magnetic material and the retaining magnetic material are aligned opposite to each other when the oral irrigator is in the second configuration and attract each other to thereby secure the power assembly within the base unit, as taught and suggested by Gogel, for the purpose of improving security of the power assembly within the cavity and to allow a quick release connection of the power assembly to the base unit (paragraph [0028]).

 Claims 28-29, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US 2007/0203439) in view of Douglas (US 3,357,599) and Cronley (US 5,788,289).
Regarding claim 28, Boyd discloses (Fig. 12) an oral irrigator comprising 
a base unit (base unit 12) housing a motor (comprising stator 426 and rotor 428) and a pump (pump body 208 and piston 222); 
a removable reservoir (reservoir 14. Paragraph [0084] discloses that the reservoir 14 may be removed from base unit 12) defining a reservoir cavity configured to mechanically couple to a top surface of the base unit (couples to basin base 350 of base 12) and fluidly couple the reservoir cavity to the pump (fluidly couples via reservoir opening 244 and pump body 208); 
a handle (handpiece 26) for directing fluid flow from the pump removably connected to the base (removably connected via fitting 300, paragraph [0126]) and fluidly coupled to the pump by a hose (hose 34).
Boyd discloses a removable connector (fitting 300 that is “selectively detached” from pump, see paragraph [0126]) connected to a port (pump body opening 302) in fluid communication with the pump (via pump body 302), the removable connector comprising a connector body (body of fitting 300), wherein the hose is coupled the connector body (hose 35 connected to fitting 300), but does not disclose the connector body including a prong extending therefrom, a first valve received within the connector body that opens an aperture in fluid communication with the hose due to fluid pumped by the pump exerting a fluid pressure against the first valve to allow fluid to flow through the hose to the handle and that closes the aperture in the absence of fluid under pressure received from the pump; and a second valve positioned in the port, wherein the second valve opens due to engagement with the prong in response to the 
However, Douglas teaches (Fig. 1-4) a removable connector (coupler 9) comprising a connector body including a prong (prong 10) extending therefrom, a port (fitting 4’) and a second valve (valve 7) positioned in the port, wherein the second valve opens due to engagement with the prong in response to the removable connector being inserted into the port , allowing fluid flow to the handle (Col. 2 lines 15-30), and closes when the removable connector is removed from the port (spring-loaded valves, which allows valves to close when the coupler is removed). Cronley teaches (Fig. 12-15) a hose (hose 12) and a removable connector (coupler 100) having a connector body (male end sleeve 126) wherein a first valve (check valve 190) received within the connector body that opens an aperture (aperture 174’) in fluid communication with the hose due to fluid pumped by the pump exerting a fluid pressure against the first valve to allow fluid to flow through the hose to the handle and that closes the aperture in the absence of fluid under pressure received from the pump (Col. 9 lines 15-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Boyd to include a prong extending therefrom, and a second valve positioned in the port, wherein the second valve opens due to engagement with the prong in response to the removable connector being inserted into the port , allowing fluid flow to the handle, and closes when the removable connector is removed from the port, as taught by Douglas, for the purpose of preventing fluid from leaving the fluid source when a handle is not attached, thereby allowing a user to controllably release fluid from the reservoir; and to modify the port of Boyd to include a first valve received within the connector body that opens an aperture in fluid communication with the hose due to fluid pumped 
Regarding claim 29, Boyd discloses a shuttle valve (check valve assembly 266) positioned in the base unit in fluid communication with the pump at a first end (via pump body outlet 286) and with the reservoir at a second end (via pump inlet passage 262), wherein the shuttle valve is configured to block a primary fluid flow passage to the reservoir when the pump provides a positive pressure stroke and is configured to open the primary fluid flow passage to the reservoir when the pump provides a negative pressure stroke (paragraph [0090]); and a third valve (valve 272 and spring 274) housed in a valve cavity (cavity 264) defined within the shuttle valve, wherein the third valve is configured to block fluid flow from the reservoir through the valve cavity (see Fig. 8A) and is configured to open and allow fluid flow through the valve cavity toward the reservoir when fluid pressure at the first end of the shuttle valve exceeds a threshold pressure (see Fig. 8C).
Regarding claim 33, the combined Boyd/Douglas/Cronley discloses first valve is positioned within a fluid flow path between the pump and the second valve (because the first valve 190 of Cronley, within the connector 300 of Boyd, is downstream of the pump 208,222 of Boyd, and upstream of the second valve 7 of Douglas, due to the second valve being located within the port that is downstream of the connector, the first valve is positioned within a flow path between the pump and second valve).
Regarding claim 34, modified Boyd discloses the fluid flow to the first valve via a flow lumen defined within the prong (prong 10 of Douglas allows fluid flow within the lumen of the prong 10, and therefore comprehends the claimed language. See Douglas Col. 2 lines 1-30).

 Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US 2007/0203439) in view of Douglas (US 3,357,599) and Cronley (US 5,788,289), and further in view of Chotenosvsky (US 2007/0199616).
Regarding claim 30, Boyd does not disclose the removable connector is configured to rotate with respect to the port when connected thereto. However, Chotenovsky teaches (Fig. 1-2) the connector 10 is configured to rotate with respect to the port 68 when connected thereto (paragraph [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector and port of Boyd such that the connector is configured to rotate with respect to the port when connected thereto, as taught by Chotenovsky, for the purpose of allowing a user to rotate the connector with respect to the port to reduce tangling of the hose connected to the connector, thereby reducing patient discomfort when in use.


Allowable Subject Matter
 Claims 24-27 would be allowable if rewritten or amended to overcome the objection to claim 24 set forth in this Office action. 
 The following is an examiner’s statement of reasons for allowance: 
 The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the oral irrigator such that, as recited in claim 24, the drive system comprising a connecting rod wherein the connecting rod extends past the wet face into the wet compartment and extends past the dry face into the dry compartment.
The closest prior art of record are: Arnett (US 5,470,305) and Esrock (US 6,238,211)
While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the oral irrigator. Specifically, the prior art does not disclose the drive system comprising a connecting rod wherein the connecting rod extends past the wet face into the wet compartment and extends past the dry face into the dry compartment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
 Applicant's arguments filed 1/27/2021 have been fully considered.
Applicant’s arguments with respect to claim(s) 1, 15, and 28 have been considered but are moot because the new ground of rejection does not rely on the additional references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785